     Case 1:16-cv-01148-DAD-EPG Document 171 Filed 08/03/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN E. MITCHELL,                                  No. 1:16-cv-01148-DAD-EPG (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DENYING
14   CRM M.S. ROBICHEAUX,                               PLAINTIFF’S MOTION FOR INJUNCTIVE
                                                        RELIEF UNDER THE ALL WRITS ACT
15                      Defendant.
                                                        (Doc. Nos. 156, 169)
16

17

18           Plaintiff John E. Mitchell is a state prisoner proceeding pro se with this civil rights action

19   filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On June 9, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that plaintiff’s motion for injunctive relief under the All Writs Act be denied

23   without prejudice. (Doc. No. 169 at 3.) The findings and recommendations were served on both

24   parties and contained notice that any objections thereto were to be filed within twenty-one (21)

25   days of service. (Id.) No objections have been filed, and the time to do so has now passed.

26           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, the

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

28   /////
                                                       1
     Case 1:16-cv-01148-DAD-EPG Document 171 Filed 08/03/20 Page 2 of 2

 1   court concludes that the findings and recommendations are supported by the record and proper

 2   analysis.

 3          Accordingly:

 4          1.      The findings and recommendations issued on June 9, 2020 (Doc. No. 169) are

 5                  adopted in full; and

 6          2.      Plaintiff’s motion for an order under the All Writs Act (Doc. No. 159) is denied

 7                  without prejudice.1

 8   IT IS SO ORDERED.
 9
         Dated:    August 3, 2020
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25
     1
26     As the magistrate judge noted, if plaintiff requires an extension of any deadline due to lack of
     access to his legal property or the law library, he may file a motion seeking an extension of time.
27   (Doc. No. 169 at 3.) Additionally, if this case proceeds to trial and plaintiff still believes he is
     being denied adequate access to his legal property or the law library, plaintiff may renew this
28
     motion for injunctive relief. (Id.)
                                                        2
